UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

SEUNG-YONG OK,

                                                                Plaintiff,           DEFENDANTS’
                                                                                     STATEMENT OF
                                 -against-                                           UNDISPUTED FACTS
                                                                                     PURSUANT TO
NEW YORK CITY DEPARTMENT OF EDUCATION;                                               LOCAL RULE 56.1__
TYEE CHIN, FORMER PRINCIPAL OF FLUSHING
HIGH SCHOOL, IN HIS OFFICIAL AND                                                     18 Civ. 0392 (BMC)
INDIVIDUAL   CAPACITY;   LUIS   AGUIRRE
AMAYA, ASSISTANT PRINCIPAL OF FLUSHING
HIGH SCHOOL, IN HIS OFFICIAL AND
INDIVIDUAL CAPACITY,

                                                          Defendants.
------------------------------------------------------------------------x

                    Pursuant to Rule 56.1 of the Local Rules of this Court, defendants submit the

following statement of material facts as to which it contends there is no genuine issue to be tried:

A.         Background

                    1.       Plaintiff, Seung-Yong Ok, is a tenured teacher employed by defendant r§

1983 (“§ 1983”); Section 75-b of the New York Civil Service Law (“CSL § 75-b”) and under

New York negligent and intentional infliction of emotional distress law 1, alleging that

defendants retaliated against him for his speech regarding school matters and for filing

complaints with the DOE. See Complaint, Docket Entry No. 1, ¶¶ 13-17. 2

                    2.       Plaintiff taught as a substitute teacher licensed in the areas of Biology and

General Science for DOE schools from September 1996 to February 2001. See Plaintiff’s

Assignment History, Ex. A.

1
 Per May 7, 2018 order by U.S.D.J. Cogan, plaintiff has withdrawn his negligent and intentional infliction of
emotional distress law claims and plaintiff’s libel and slander claims have been dismissed. ECF document 21.
2
    In this 56.1 statement, all references to “Exhibit” or to “Ex.” are to the exhibits annexed to the Declaration of Lora
    Minicucci, dated February 29, 2020 (“Minicucci Decl.”).
              3.      DOE appointed plaintiff for employment as a regular staff teacher in

February, 2001. See Plaintiff’s Assignment History, Ex. A.

              4.      Plaintiff was reassigned to teach sciences at Flushing High School

(“FHS”), located in the County of Queens, New York, at the beginning of the 2010-2011 school

year. See Ex. A.

              5.      Plaintiff’s job duties as a teacher in the science department included, but

were not limited to: organizing a student curriculum, using DOE approved methods for teaching

lessons, keeping records on students’ academic progress, and administering and grading tests.

See FHS Teacher Handbooks for 2015-2016 and 2016-2017, Ex. B at 9.

B.     The 2013-14, and 2014-15 School Years

              5.      James Brown (“Principal Brown”) was the Principal of FHS for the 2013-

2014 school year. See § 3020-a Decision, Ex. C at 17.

              6.      Principal Brown implemented a new grading policy at FHS during the

2013-14 school year, and plaintiff often criticized Principal Brown’s initiative as violative of

DOE policy. See § 3020-a Decision, Ex. C at 16 and 17.

              7.      Plaintiff used the “Reply All” feature of the DOE’s email system to

communicate his opinions about school and DOE policies to Principal Brown, the DOE

Chancellor, and other DOE officials during the 2013-14 school year. See § 3020-a Decision, Ex.

C at 16-17.

              8.      On November 5, 2013, plaintiff sent a 687-word “Reply All” email to 219

FHS staffers, in response to a November 5, 2013 email announcement with the subject line

“Staff Development.” See November 2013 Unsubscribe Emails, Ex. D at 6, 9.

              9.      In his “Reply All” email, plaintiff changed the subject line of the original

November 5th email to “Proposed Grading Policy,” and in the body of the email, discussed

                                              -2-
plaintiff’s disagreement with Principal Brown’s grading policy.           See November 2013

Unsubscribe Emails, Ex. D at 6-8.

              10.     On November 6, 2013, FHS teacher April Volponi sent a “Reply All”

email in response to plaintiff’s email, changing the subject line to “UNSUBSCRIBE.” Ms.

Volponi’s email stated “Please remove me from your PERSONAL BLOG PAGE,” and “I do not

agree with you and do not wish to receive this.” See November 2013 Unsubscribe Emails, Ex. D

at 5.

              11.     That same day, FHS Teacher Jaime Brown sent a “Reply All” email in

response to Ms. Volponi’s November 6, 2013 email, stating “I agree. I have asked you nicely,

and professionally in the past to remove me as well. I appreciate your enthusiasm, however you

are not my A.P., an administrator, or the union rep, and therefore I do not want these

communications to continue.” FHS Teacher Virgen Claudio also sent a “Reply All” email,

thanked Ms. Brown for her email, and stated her full agreement with her. See November 2013

Unsubscribe Emails, Ex. D at 5 (emphasis in original).

              12.     In a “Reply All” response on November 6, 2013, plaintiff rejected his

colleagues’ email removal requests, stating “I do not have an email distribution list. I simply

reply all. If you do not like any reply to a communication or issue the principal originally sent

out – then feel free to delete it.” See November 2013 Unsubscribe Emails, Ex. D, at 1-2.

              13.     Thereafter, Ms. Brown and Ms. Claudio each sent a “Reply All” to

plaintiff’s email, requesting for a second time that plaintiff remove them from his email

communications. See November 2013 Unsubscribe Emails, Ex. D at 3-4.




                                              -3-
               14.    Plaintiff responded “Again, if you feel I’m misusing the DOE email for

non-school and educational purposes, contact the DOE instead of whining to me. :) Have a nice

day.” See November 2013 Unsubscribe Emails, Ex. D at 6.

               15.    Ms. Claudio then sent a third email asking to be removed from plaintiff’s

emails, to which plaintiff responded “I, just as any other individual in our staff – be they

administrator or not, have the right to Reply All to email pertaining to issues regarding this

school. If you happen to be on that Reply All list, so be it.” See November 2013 Unsubscribe

Emails, Ex. D at 4.

               16.    DOE’s Office of Special Investigations (“OSI”) investigates allegations of

improper and unlawful behavior, including corporal punishment and verbal abuse against

students.   See https://www.schools.nyc.gov/about-us/leadership/legal (last visited March 2,

2020).

               17.    The Special Commissioner of Investigation for the New York City School

District (“SCI”) investigates allegations of harassment and physical contact by school employees

with students, as well as fraud, theft, and inappropriate use of DOE resources.             See

https://nycsci.org/message-from-the-special-commissioner/ (last visited March 2, 2020).

               18.    On October 18, 2013 Principal Brown and an anonymous employee

submitted a complaint to OSI, contending that the school-wide emails plaintiff sent to FHS staff

and DOE officials using the “Reply All” feature was inappropriate, and filled staff’s inboxes,

preventing them from receiving other, work-related emails. OSI also received an anonymous

complaint alleging that plaintiff continued to send unwanted “Reply All” emails. See 3020-a

Decision at 16-17, Ex. 3; 2014 OSI Findings, Ex. E.




                                             -4-
              19.     OSI investigated Principal Brown’s complaint, and in a memorandum

dated February 4, 2014 , concluded that plaintiff’s use of the DOE email system’s “Reply All”

feature did not violate DOE rules and regulations. See 2014 OSI Findings, Ex. E.

              20.     During the 2014-15 school year, Enric Kendall (“Principal Kendall”) was

Principal of FHS. Principal Kendall warned plaintiff against sending unwanted “Reply All”

emails as in his opinion they promoted a negative school culture. See § 3020-a Decision at 17,

Ex C.

              21.     On November 22, 2014 Plaintiff sent a “Reply All” email in response to

an email entitled “State Visit- DTSDE,” sent by Principal Kendall on November 13, 2014.

Plaintiff’s email alleged concerns over hearing that the administration and a DOE network

representative interrupted teachers during lessons to critique them. See November 2014 “Reply

All” Emails, Ex. F.

              22.     Principal Kendall responded with a “Reply All” email, advising plaintiff

to contact him directly, and reminding plaintiff that “There is no need to start an email thread

that can lead to an unhealthy climate.” See November 2014 “Reply All” Emails, Ex. F.

              23.     Plaintiff sent a “Reply All” to Principal Kendall’s response, contending

that his email use was proper, and no different than making the same speech verbally at a faculty

meeting. See November 2014 “Reply All” Emails, Ex. F.

C.      The 2015-16 School Year

              25.     Tyee Chin (“Principal Chin”) became Principal of FHS at the beginning

of the 2015-2016 school year. See § 3020-a Decision at 17, Ex. C.

              26.     Luis Aguirre Amaya (“A.P. Amaya”) was an Assistant Principal of FHS,

and plaintiff’s rating officer for the 2015-16 school year. See 2015-16 Lesson Observations, Ex.

G.

                                              -5-
              27.     A.P. Amaya evaluated plaintiff’s teaching on the following dates during

the 2015-16 school year: October 16, 2015; February 26, 2016; April 21, 2016; June 2, 2016.

See 2015-16 Lesson Observations, Ex. G.

              28.     A.P. Amaya rated plaintiff’s teaching as either “Effective” or “Highly

Effective” in his lesson observations. Ex G.

              29.     On plaintiff’s February 26, 2016, observation, A.P. Amaya suggested that

plaintiff implement more student-centered group projects from the New Visions Living

Environment curriculum in order to engage students in higher-level activity and inquiries. See

February 2, 2016 Observation at 5, Ex. G.

              30.     On plaintiff’s April 21, 2016 observation, A.P. Amaya noted that plaintiff

sometimes used low-level questioning, and repeated the recommendation given to plaintiff

during his February 26, 2016 observation, which was to engage students in group activities to

encourage higher-level student inquiries and contributions. See April 21, 2016 Observation at 4,

Ex. G.

              31.     On plaintiff’s June 2, 2016, observation A.P. Amaya reminded plaintiff to

design activities to engage students in high-level cognitive activities when planning future

lessons. See June 2, 2016 Observation at 4, Ex. G.

              32.     During the 2015-16 school year, FHS was on the DOE’s list of “Renewal

Schools.” See 2015-16 FHS Staff Handbook at 6, Ex. H.

              33.     The DOE’s Renewal School Program supports schools with low student

performance and graduation rates by providing targeted resources and setting performance

benchmarks, such as Regents Examination scores and increased graduation rates, to hold schools

accountable for improvement.         See https://www1.nyc.gov/office-of-the-mayor/news/904-



                                               -6-
14/pledging-stronger-public-schools-mayor-de-blasio-school-renewal-program-.       (last   visited

March 3, 2020).

                  34.   In the Fall of 2015, Principal Chin began implementing several new

programs designed to help FHS improve student attendance, Regent Examination scores, and

graduation rates, all of which were Renewal Program benchmarks for FHS. See FHS Newsletter

#7, dated November 30, 2015, Ex. I at 1-2.

                  35.   Plaintiff criticized the FHS administration’s new approaches towards

lesson planning and teacher observations in “Reply All” emails in September and October 2015.

See September and October 2015 “Reply All” Emails, Ex. J.

                  36.   On or about November 24, 2015, Principal Chin issued a memorandum

directive to individual FHS teachers with less than 75% of their students passing, advising that a

scholarship intervention folder would be initiated for every student that received a failing grade

in those teachers’ classes. The memorandum advised that “we will use this intervention and

Skedula to improve communication between the school and families.” See Memorandum, dated

November 24, 2015, Ex. I.

                  37.   Skedula is the DOE’s interactive web-based online platform for managing

student data.     Teachers are required to record student grades, notes, and interventions on

Skedula. Ex. I.




                  38.   On November 30, 2015, Principal Chin emailed FHS a school-wide

electronic newsletter that, in part, advised that teachers with a student passing rate of 74% or

lower would be required to provide targeted assistance to students in danger of failing. See FHS

Newsletter #7 at 1, Ex. I.


                                              -7-
               39.     The newsletter specifically stated that such teachers would be required to

document attendance, student outreach and other intervention efforts in Skedula. See FHS

Newsletter #7 at 1, Ex. I.

               40.     On December 2, 2015, plaintiff sent a “Reply All” response to Principal

Chin’s November 30th email, but changed the original email subject title from “November 2015

Newsletter” to “Pressure Towards Grade Inflation.” See “Pressure Towards Grade Inflation

Emails” beginning December 3, 2015, Ex. L at 9.

               41.     Plaintiff’s December 2, 2015 “Reply All” email asserted, in part, that he

was aware that Principal Chin had issued a memo to certain teachers requiring those “who had a

passing rate of less than 75% in the first marking period compile individual folders for every

failing student to document the teacher’s academic interventions.” Ex. L at 8.

               42.     Plaintiff asserted that he “heard multiple teachers say that this punitive and

excessive paperwork would only spur some teachers to pass students who did not do the required

work,” and advised Principal Chin that “[his] policy will inevitably result in the practice of

pedagogical fraud, whether it was well intentioned or not.” Ex. L at 8.

               43.     Plaintiff copied FHS teachers and high level DOE officials, including

former DOE Chancellor, Carmen Fariña, on his December 2, 2015 email. Ex. L.

               44.     During his deposition on December 2, 2018, plaintiff could not name any

teachers that specifically stated to him that they felt pressured to inflate student grades to avoid

Principal Chin’s documentation requirements. See Pl. Deposition at Exhibit BBB at 86.

               45.     On December 3, 2015, Principal Chin replied to plaintiff’s December 2,

2015 email, stating “I have noticed that each time you have a question or concern directed to me,

you send an email, add all the staff and cc both superintendent and Chancellor Farina. Please



                                                -8-
note that several staff members have been expressing concerns about this practice… if you have

a specific administrative question or concerns please direct it to me and stop adding other staff to

your email.” Ex. L at 8.

               46.     Principal Chin further stated “I appreciate your concerns and wonderings.

Please feel free to set up an appointment with my secretary so that it can be address[ed]. I also

appreciate the fact that you will respect your colleagues’ wishes and refrain from this email

practice. All your colleagues and the FHS community truly appreciate your effort in helping to

build a positive and supportive community and that you will respect their wishes.” Ex. L at 8.

               47.     In a series of emails that followed on December 4, and 5, 2015, plaintiff

reasserted that Principal Chin’s policy was an illegal quota, and referred Principal Chin to DOE’s

Internet Acceptable Use policy, which plaintiff contended did not prohibit his use of DOE email

to discuss school issues. Ex. L at 3-4.

               48.     In response to the December 4 and 5, 2015 emails, Principal Chin stated

“The issue is not you sending out mass email. The issue is that you are asking me a question and

adding other staff to your email list, when they did not request to be added to the list…You are

well within your rights to send a concern to the entire staff. However, if you are sending me a

question directly, which is what you are doing, then send it to me directly and not include all

staff…Please get their consent before adding them to the email.” Ex. L at 2.

               49.     Principal Chin’s response explicitly stated “We are not asking staff to

change grades. We are not pressing teachers to pass students. Pressuring teachers to pass

students will not improve Regents scores or the graduation rate.” Ex. L at 2.

               50.     On December 5, and 7, 2015, plaintiff copied Principal Chin on plaintiff’s

emails to the offices of the Superintendent and Chancellor, contending that Principal Chin’s



                                               -9-
documentation directive was a quota designed to pressure teachers to pass failing students, and

that the directive violated a DOE-UFT agreement prohibiting DOE from requiring teachers to

complete “excessive and redundant paperwork.” See December 2015 Emails to DOE, Ex. M.

               51.    On March 14, 2016, Principal Chin gave a presentation at a FHS Small

Learning Community (“SLC”) meeting about the DOE’s annual teacher survey.               See OSI

Investigative Report, dated June 24, 2016, Ex. N at 1.

               52.    Administrators are not permitted to tell teachers how to respond to survey

questions. See OSI Investigative Report at 2, Ex. N.

               53.    During the meeting, Principal Chin advised teachers that negative

responses could affect school ratings. See OSI Investigative Report at 2-3, Ex. N.

               54.    Plaintiff emailed Principal Chin shortly after the meeting on March 14,

2016, asserting that Principal Chin’s documentation policy was a scheme to get teachers to

fraudulently pass students. See March 14, 2016 Emails, Ex. O at 1.

               55.    Plaintiff also contended that Principal Chin’s survey comments were

“tantamount to a threat and borders on urging teachers to lie on the survey.” See March 14, 2016

Emails at 1, Ex. O.

               56.    Principal Chin replied by email, stating “No one asked anyone teacher to

lie on the survey,” and that he declined to answer plaintiff’s repeated questions at that meeting

about students passing math classes because that was “not the correct meeting to have that

discussion.” See March 14, 2016 Emails at 1, Ex. O.

               57.    On March 14, 2016, plaintiff forwarded the March 14, 2016 email sent to

Principal Chin to the offices of the Superintendent and Chancellor. He did not include the

subsequent emails with Principal Chin. See Forwarded March 2016 Survey Complaint, Ex. P.



                                              - 10 -
              58.     On March 16, 2016, plaintiff sent FHS staff a “Reply All” email in

response to a general announcement for staff to report to the library on March 16, 2016. See

March 16, 2016 “Reply All” Email, Ex. Q.

              59.     Plaintiff’s March 16th email criticized Principal Chin’s presentation of “10

Quality Review Criteria” at a professional development meeting, stating that the training session

was poorly executed. See March 16, 2016 “Reply All” Email, Ex. Q.

              60.     On March 17, 2016, Principal Chin’s Secretary, Terri Wright, sent FHS

staff an email entitled “Newsletter 13 QR 3-14-16,” attaching a school newsletter. See March

23, 2016 “Reply All” Email, Ex. R at 3-4.

              61.     On March 23, 2016, plaintiff responded to the March 17th email by

sending a “Reply All” and changing the original subject line from “Newsletter 13 QR 3-14-16,”

to “Negative Observations – 75% passing rate quota Re: Newsletter 13 QR 3-14-16.” See March

23, 2016 “Reply All” Email at 1, Ex. R.

              62.     In the email, plaintiff asserted that “the redundant paperwork demanded

by Principal Chin…resulted in unprecedented gains in passing rates” and “I surpassed the 75

without the need to inflate grades.” See March 23, 2016 “Reply All” Email at 3, Ex. R.

              63.     Plaintiff encouraged teachers with negative ratings to post them in

response to his email so “we can compare and document those that may be nothing more than

nitpicking harassment rather than substantive and valid pedagogical evaluations.” See March 23,

2016 “Reply All Email” at 3, Ex. R.

              64.     Plaintiff concluded his email by stating that he filed a complaint with the

New York State Attorney General’s Office and contacted a New York Times education reporter

about the matter. See March 23, 2016 “Reply All” Email at 3, Ex. R.



                                             - 11 -
               65.     On April 21, 2016, plaintiff sent a “Reply All” to the March 17, 2016

email a second time, and changed the original subject line from “Newsletter 13 QR 3-14-16,” to

“RE: TIP Warning Letters in the MailboxesNewsletter 13 QR 3-14-16” [sic]. See April 21, 2016

“Reply All” Email, Ex S at 1.

               66.     Plaintiff’s April 21st email asserted that some teachers received a letter

from Principal Chin that advised they were in danger of being rated “Ineffective” or

“Developing.” Plaintiff’s email questioned whether Ms. Giglio, FHS’s UFT Chapter Leader,

would find that those teachers were specifically targeted if she looked into the matter. See April

21, 2016 “Reply All” Email, Ex S, at 1.

               67.     On March 28, 2016, plaintiff submitted an email complaint to SCI, in

which he alleged that Principal Chin had issued an illegal quota system disguised as student

intervention and parent outreach. See Plaintiff’s March 28, 2016 Email to SCI, Ex. T at 1.

               68.     Plaintiff’s email complaint to SCI also alleged that during the March 14th

staff meeting, Principal Chin gave teachers the impression that they might lose their jobs based

on the results of the teacher survey. See Plaintiff’s March 28, 2016 Email to SCI at 1, Ex. T.

               69.     Following receipt of plaintiff’s complaint, SCI referred the incident to OSI

for investigation. See OSI Investigative Report dated June 24, 2016, Ex. N at 1.

               70.     In April and May of 2016, OSI interviewed plaintiff, Principal Chin,

Assistant Principal Lilliam Katcher (“A.P. Katcher”), and the DOE’s Director of Survey

Initiatives to investigate the incident. Ex. N at 1-2.

               71.     On June 24, 2016, OSI issued an investigative report.           The report

concluded that Principal Chin engaged in conduct prohibited by the DOE’s Survey Ethics

Reference Guide and Review. Ex. N at 2.



                                                - 12 -
               72.     Plaintiff received a “Highly Effective” Measure of Teacher Performance

(“MOTP”) rating, and an overall “Effective” APPR rating for the 2015-16 school year. See

2015-16 MOTP, and 2015-16 APPR, Ex. U.

D.      The 2016-17 School Year

               74.     On September 13, 2016, FHS Secretary Terri Wright sent FHS staff an

email entitled “Classroom Expectations,” which addressed “New Visions” curriculum.              See

Classroom Expectations Email, Ex. V at 6-7.

               75.     On September 19, 2016, Plaintiff responded to the email with a “Reply

All”. Plaintiff’s email contended that FHS teachers were “flustered again at the top down

decisions,” and expressed plaintiff’s disagreement with a directive at prohibiting teachers from

storing school supplies in certain areas. See Classroom Expectations Email, Ex. V at 6-7.

               76.     On October 3, 3016, plaintiff sent a “Reply All” to the September 13th

email a second time, and changed the original subject line from “Classroom Expectations” to

“Re: Classroom Expectations – Curriculum Pressure by Renewal Team Against Contract.

See Classroom Expectations Email, Ex. V at 1.

               77.     Plaintiff’s October 3rd email criticized the New Visions curriculum that

FHS science teachers were directed to implement, and quoted a section of the DOE-UFT

contract addressing curricula. Plaintiff concluded his email stating “If I were any untenured

teacher and my career is being threatened by a contractually prohibited tactic, I would not only

sue for the money spent in obtaining a degree in education, but for future earning potential that is

under threat from administrators acting in bad faith.” See Classroom Expectations Email, Ex. V

at 2.




                                               - 13 -
               78.    On October 12, 2016 plaintiff sent another email within the same chain to

all staff, in which he publicly demanded to know why he was left off an email sent out by

Principal Chin. Ex. V at 2.

               79.    On October 31, 2016, Principal Chin, A.P. Amaya, and the DOE’s

Director of School Renewal, Ignazio Accardi, performed a walkthrough of plaintiff’s 7th period

class. See November 1, 2016 Conference Letter, Ex. W at 1.

               80.    During the lesson, the administration observed that plaintiff was not

teaching from the New Visions Living Environment curriculum as required. See November 1,

2016 Conference Letter at 1, Ex. W.

               81.    A.P. Amaya performed a walkthrough of plaintiff’s 8th period class on

October 31, 2016 and again observed that plaintiff was not teaching from the New Visions

curriculum. See November 1, 2016 Conference Letter at 1, Ex. W.

               82.    On November 1, 2016, A.P. Amaya issued plaintiff a conference letter for

failure to use the proper science curriculum. During the conference, plaintiff contended that he

was teaching from a different DOE curriculum, not the version distributed to FHS Living

Environment teachers on October 30, 2016. See November 1, 2016 Conference Letter at 2, Ex.

W.

               83.    During the conference meeting, plaintiff asserted that the DOE contract

prohibited FHS’s administration from requiring plaintiff to teach from the school’s curriculum,

and that the conference letter constituted “retaliation.” See November 1, 2016 Conference Letter

at 2, Ex. W.

               84.    On November 2, 2016, plaintiff sent an email to the offices of the

Superintendent and Chancellor, entitled “Breach of contract regarding curriculum and lesson



                                             - 14 -
planning.”   Plaintiff’s email copied Mr. Accardi, Principal Chin, and A.P. Amaya.           See

November 2016 Breach of Contract Email, Ex. X.

              85.     In his email, plaintiff contended that Mr. Accardi determined plaintiff’s

lesson was “worthless” following his October 31st walkthrough of plaintiff’s class, and that Mr.

Accardi advised Principal Chin and A.P. Amaya to issue plaintiff discipline or negative

observations for plaintiff’s failure to follow the New Visions curriculum. See November 2016

Breach of Contract Email at 1, Ex. X.

              86.     Plaintiff included portions of his lesson plan in the November 2nd email,

and criticized the New Visions curriculum, stating “Perhaps your renewal team should be better

trained on the terms of the teacher’s contract when it comes to curriculum and lesson planning.”

See November 2016 Breach of Contract Email at 1, Ex. X.

              87.     Chancellor Farina forwarded plaintiff’s email to Superintendent Horowitz,

commenting “Please follow up. WE are becoming a bit overzealous” (emphasis in original). See

November 2016 Breach of Contract Email at 1, Ex. X.

              88.     On November 17, 2016, Secretary Wright emailed FHS staff Principal’s

Newsletter #3. See November 18, 2016 “Reply All” Email, Ex. Y at 4.

              89.     On November 18, 2016, plaintiff sent a “Reply All” to the November 17,

2016 email, in which he ridiculed Principal Chin’s use of analogies in Principal’s Newsletter #3.

See November 18, 2016 “Reply All” Email, Ex. Y at 2-3.

              90.     On November 22, 2016, Secretary Wright emailed FHS staff Principal’s

Newsletter #4, which addressed updated renewal benchmarks for FHS. See Newsletter #4

“Reply All” Email, Ex. Z at 8-9.




                                             - 15 -
               91.     On November 29, 2016, plaintiff sent a “Reply All” to the November 22,

2016 email, declaring “Lately I have been thinking on how being a teacher in a renewal school is

similar to being a disadvantaged minority in America.” Plaintiff copied the offices of the

Superintendent and Chancellor on his email. See Newsletter #4 “Reply All” Email, Ex. Z at 8-9.

               92.     Plaintiff’s email also criticized the DOE’s Renewal Program, and

Principal Chin’s efforts to meet Renewal Program benchmarks, contending that “Responsibility

is an easy work to throw around until the light is shone back on yourself.” See Newsletter #4

“Reply All” Email, Ex. Z at 6-7.

               93.     In response to plaintiff’s November 29th email, Assistant Principal Tiffany

D’Alessio, Secretary Terri Wright, and Teacher Vincent Tobia emailed plaintiff requesting that

he remove them from his email chains. See November 2016 Email Removal Requests, Ex. AA.

               94.     Plaintiff rejected these requests, and responded in two (2) separate emails

that he did not have a “distribution list,” and that staff should “simply delete like all of us have to

do any emails you feel are not pertinent to you” [sic]. See SCI report, Ex. N at 2.

               95.     Principal Chin responded to plaintiff publicly on November 30, 2016,

stating in part, “I am not interested in your conspiracy plots; negativity and shenanigans…Your

reckless actions will cost people their jobs and affect students and family. If the school goes into

independent receivership or closure We are all out of a job…Stop trying to pull us apart. Try to

help bring us together.” [sic] See Newsletter #4 “Reply All” Email Ex. Z at 3-4.

               96.     Chancellor Farina, copied on the November 29th and 30th email exchanges,

did not directly respond to plaintiff’s email but asked DOE Executive Dorita Gibson who

plaintiff was, and if he had been written up. Chancellor Farina emailed Superintendent Horowitz




                                                - 16 -
regarding Principal Chin’s “Reply All” email, stating “Principal should not be answering

publicly.” See Farina November 2016 Response Emails, Ex. BB.

               97.     On December 1, 2016, plaintiff sent FHS staff a 663-word “Reply All”

email message in response to Principal’s Newsletter #4. Plaintiff’s email stated “I will be the

first to admit that I am wrong, which is rare. I admit that Mr. Chin is right and I am wrong. So

in the spirit of humble levity and riding alongside the professional example which Mr. Chin

displayed, I would also like to publicly and politely ask each of the following colleagues to

remove me from any future emails distribution lists:” [sic]. See Newsletter #4 “Reply All”

Email, Ex. Z at 6-8.

               98.     Plaintiff’s email proceeded to make fun of eight (8) FHS faculty members

by name, for their style of dress, last names, and appearance. See Newsletter #4 “Reply All”

Email, Ex. Z at 6-8.

               99.     Assistant Principal Teresa Cuti and Secretary Wright submitted

complaints to SCI on December 15, and 12, 2016, respectively, to inform SCI that they felt

harassed by plaintiff’s continuing email campaign and were afraid that plaintiff’s behavior would

escalate. See FHS Staff Complaints to SCI, Ex. CC.

               100.    In December 2016 and on February 16, 2017, Principal Chin submitted

complaints to SCI requesting that plaintiff be investigated for his emails and harassing conduct.

See Principal Chin’s Complaints to SCI, Ex. DD.

               101.    A.P. Amaya performed his first observation of plaintiff for the 2016-2017

school year on December 13, 2016, and rated plaintiff as “Developing” in the area of “Managing

Student Behavior” after observing students on their phones fifteen (15) minutes into plaintiff’s

lesson. See December 13, 2016 Observation, Ex. EE at 2.



                                             - 17 -
                 102.   Principal Chin conducted an informal observation of plaintiff’s third

period class on December 15, 2016, and rated plaintiff’s teaching as “Developing” in three (3)

areas, and “Ineffective” in three (3) areas. See December 15, 2016 Observation, Ex. CCC at 1-4.

                 103.   Principal Chin rated plaintiff as “Ineffective” in observation category 4e,

“Growing and developing professionally.” For this category, Principal Chin noted that plaintiff

engaged negatively with colleagues and supervisors, failed to teach from the New Visions

science curriculum as required, “use[d] the DOE email system to create a hostile work

environment and engage in harassing behavior,” disrupted meetings with his personal agenda,

and refused to follow school expectations. See December 15, 2016 Observation at 4, Ex. CCC.

                 104.   Principal Chin further noted “significant” pacing and lesson planning

issues while conducting his December 15th observation. See December 15, 2016 Observation at

3, 5, Ex. CCC.

                 105.   In the evening of December 15, 2016, Plaintiff sent a second “Reply All”

to Principal Chin’s November 30, 2016, email. In the email, Plaintiff stated “I don’t know about

anyone else, but signing off on a 3020-a for a teacher who just returned from an emergency room

visit for mini strokes is up there in the negativity column for me.         HAPPY HOLIDAYS

everyone. Have fun at the Christmas party!” See Newsletter #4 “Reply All” Email, Ex. Z at 1-2.

                 106.   On December 16, 2016, Principal Chin emailed plaintiff feedback on his

December 15, 2016 informal lesson observation, noting that the lesson had “serious timing

issues,” “significant classroom management issues,” and “no recognizable structure.”           See

December 16, 2016 Feedback, Ex. FF.

                 107.   Pursuant to the collective bargaining agreement between the United

Federation of Teachers (“UFT”) and the DOE, Plaintiff unsuccessfully pursued a grievance



                                               - 18 -
through his union, challenging Principal Chin’s December 16, 2016 observation for failure to

rate or properly rate components of plaintiff’s teaching. See APPR Grievance Decision, Ex GG,

at 1, 3. See Collective Bargaining Agreement at Ex. K.

               108.   SCI Investigator Michael Dorn, and Supervising Investigator Andre

Jenkins interviewed plaintiff on January 10, 2017. See SCI June 26, 2017 Report at Ex. HH

               109.   Following the interview, Plaintiff emailed Investigators Dorn and Jenkins,

stating “I feel that I have the right as anyone else in the staff to reply-all and add my voice to

pedagogical and school concerns.” Plaintiff added that he did not feel he had the right to

continue using colleague’s names or personal information in emails if asked to stop.           See

Plaintiff’s January 2017 Emails to SCI, Ex II.

               110.   In a second email to Investigators Dorn and Jenkins on January 10, 2018,

plaintiff requested that SCI investigate Principal Chin to see whether he suggested that teachers

complain to SCI about plaintiff’s emails. See Plaintiff’s January 2017 Emails to SCI at 1, Ex. II.

               111.   On January 11, 2017, plaintiff sent a “Reply All” to Principal’s Newsletter

#6, which had been emailed to FHS staff on January 10, 2017. Plaintiff’s “Reply All” email

alleged that in order to avoid negative evaluations, teachers felt pressured to pass students who

had not attained proficiency in Regent’s Examination subject areas. See January 2017 Email

Removal Requests, Ex. JJ at 5-8.

               112.   Secretary Wright sent a “Reply All” to plaintiff’s email on January 12,

2017, and again requested to be removed from plaintiff’s email chains. Secretary Wright stated

that her email inbox was “constantly full,” and she often had to “create folders and delete

pertinent messages in order to have space to perform [her] duties efficiently and utilize the

Outlook email system.” See January 2017 Email Removal Requests, Ex. JJ at 3-5.



                                                 - 19 -
               113.      On January 12, 2017, Plaintiff rejected Secretary Wright’s request in a

“Reply All” email, asserted that he had the right to voice his pedagogical views, and questioned

why Secretary Wright read his emails if she found them negative. See January 2017 Email

Removal Requests at 1-3, Ex. JJ at 6-8.

               114.      On January 12, 2017, A.P. Cuti emailed SCI to complain that plaintiff

continued to “publicly chastise anyone who requests to be removed” from his “Reply All”

emails. See FHS Staff Complaints to SCI at 5-6 Ex. CC.

               115.      On January 13, 2017, Principal Chin emailed plaintiff to warn plaintiff

that he would proceed with administrative actions if plaintiff continued to ignore requests to be

removed from plaintiff’s “Reply All” emails. See January 2017 Email Removal Requests,Ex.

CC at 15.

               116.      On that same day, plaintiff responded to Principal Chin’s email to assert

that he was being “singled out” and retaliated against “[f]or simply disagreeing, asking for

clarification, or pointing out what’s going on in [the] school.” See January 2017 Email Removal

Requests at 14-15, Ex. CC.

               117.      On February 15, 2017, A.P. Amaya issued plaintiff a disciplinary Letter to

File for failure to enter student grades in Skedula, as required of all FHS teachers. See February

2017 Letter to File and Rebuttal, Ex. LL at 1.

               118.      The disciplinary letter advised plaintiff that A.P. Amaya had personally

demonstrated to him how to use Skedula, and that despite this instruction, plaintiff still failed to

enter student grades in Skedula as of December 9, 2016. See February 2017 Letter to File and

Rebuttal at 1, Ex. LL.




                                                 - 20 -
               119.   On or about March 6, 2017, plaintiff submitted a rebuttal to the February

15th disciplinary letter, to dispute the claim that he disregarded A.P. Amaya’s Skedula directives,

and to assert that A.P. Amaya was targeting plaintiff on behalf of Principal Chin, in retaliation

for plaintiff’s SCI complaints. See February 2017 Letter to File and Rebuttal, Ex. LL at 3-5.

               120.   On February 15, 2017, plaintiff attended a FHS Parent Teacher

Association (“PTA”) meeting during which A.P. Cuti gave a presentation. See March 2017

Letter to File, Ex. MM at 1.

               121.   A.P. Cuti, Dean Veronica MacKay, and Parent Coordinator Mary Vacarr,

complained to Principal Chin that plaintiff disrupted the meeting when he handed out his phone

number and Regents Examination data to parents, discussed his personal performance ratings,

accused the FHS administration of pressuring teachers to pass students, and he interrupted a

discussion and spoke inappropriately about a fight between students in the presence of one of the

student’s family. See February 2018 PTA Meeting Complaints, Ex. NN.

               122.   Principal Chin did not attend the February 15, 2017 PTA meeting, but

interviewed FHS staff about what occurred during the meeting. See March 2017 Letter to File,

Ex. MM at 2.

               123.   On March 15, 2017, Principal Chin issued plaintiff a disciplinary Letter to

File. After interviewing FHS staff about the February 15, 2017 PTA meeting he concluded that

plaintiff acted unprofessionally at the PTA meeting, and “inappropriately discussed internal and

personal matters in the presence of parents and interrupted AP Cuti on 2 occasions during her

‘Respect for All’ presentation.” See March 2017 Letter to File Ex. MM at 2.

               124.   On April 3, and April 28, 2017, Principal Chin issued teachers memoranda

to inform them of revisions to FHS’s academic intervention policy. The April 3rd memorandum



                                              - 21 -
advised that all teachers, and not just those less than 75% of their classes passing, would be

required to create an academic intervention plan for any failing student. The April 28, 2017

memorandum clarified that teachers could choose to document academic intervention efforts

either in individualized physical folders, or entering documentation into Skedula. See April 2017

Academic Intervention Memos, Ex. OO.

              125.    On April 3, 2017, plaintiff sent an email complaint to SCI Investigator

Robert Carboine to allege that he was being excluded from email distributions of Principal

Chin’s newsletters in retaliation for filing SCI complaints. Plaintiff copied Principal Chin and

Secretary Wright on his email. See Plaintiff’s April 2017 SCI Complaint, Ex. PP at 2.

              126.    By email on April 3, 2017, Secretary Wright informed Investigator

Carboine that she had begun sending plaintiff a “blind carbon copy” (“BCC”) of staff-wide

emails, or had placed physical copies of communications in plaintiff’s teacher mailbox, in an

effort to prevent him from sending a “Reply All” to staff-wide emails. Secretary Wright advised

that she placed a copy of the allegedly missing newsletter in plaintiff’s mailbox right after she

emailed the newsletter to FHS staff. See Plaintiff’s April 2017 SCI Complaint at Ex. PP at 1-2.

              127.    On April 4, 2017, Principal Chin submitted a complaint to SCI, to request

that SCI investigate plaintiff and Ms. Martinez, a math teacher, for misconduct. Principal Chin

alleged that plaintiff and Ms. Martinez were openly discussing SCI’s ongoing investigation into

allegations that FHS students were being taught Algebra in their Geometry classes, and that

plaintiff had reportedly leaked the story to the New York Post. See Chin’s April 2017 SCI

Complaint, Ex. QQ.




                                             - 22 -
              128.    Principal Chin stated that DOE’s legal office advised him to report these

alleged activities by plaintiff and Ms. Martinez, and that plaintiff previously gave the New York

Times a story in 2016. See Chin’s April 2017 SCI Complaint, Ex. QQ.

              129.    SCI transferred Principal Chin’s complaint to OSI for investigation.

When OSI conducted its investigation interviews, Ms. Martinez denied Principal Chin’s

allegations, and plaintiff declined to comment. See August 2017 OSI Findings, Ex. RR at 1-2.

              130.    In a memorandum dated August 2, 2017, OSI concluded that the

allegations against plaintiff and Ms. Martinez could not be substantiated due to a lack of

corroborating evidence. See August 2017 OSI Findings, Ex. RR at 2.

              131.    On April 29, 2017, plaintiff sent a “Reply All” in response to an April 5,

2017 general email from A.P. Katcher to FHS staff, entitled “Administrative Updates: April

2017.” See April 2017 “Reply All” Email, Ex. SS.

              132.    Plaintiff changed the subject line of the email to read “Re: Principal

Chin’s Individual Student Intervention Plans,” and argued that Principal Chin’s new requirement

that teachers maintain individualized academic intervention plans for all failing students

constituted hostile treatment and retaliation for teachers who complained to SCI and the New

York Post about his initial documentation policy regarding teachers who had a less than 75%

passing rate. See April 2017 “Reply All” Email, Ex. SS.

              133.    On May 12, 2017, Secretary Wright forwarded a May 11, 2017 “Reply

All” email by plaintiff to SCI Investigator Michael Dorn. Ms. Wright stated that Mr. Ok was an

angry “ticking time bomb” and that she was afraid he “may do something one day.” See FHS

Staff Complaints to SCI, Ex. CC at 7.




                                             - 23 -
               134.    On May 18, 2017, teacher Keith Carvelas sent Principal Chin and A.P.

Amaya an email complaint, to describe a verbal altercation with plaintiff on May 18th, during

which plaintiff yelled at Mr. Carvelas and caused him to feel threatened.            See FHS Staff

Complaints to SCI, Ex. CC 8-9.

               135.    On June 20, 2017, plaintiff emailed Principal Chin, A.P. Amaya, and the

office of the Superintendent a rebuttal to his March 15, 2017 Letter to File concerning the

February 15, 2017 PTA meeting. See Rebuttal to March 2017 Letter to File, Ex. TT at 1.

               136.    Plaintiff’s June 20th rebuttal disputed the complaining FHS staffers’

description of what occurred at the PTA meeting, and asserted that Principal Chin issued the

disciplinary letter as retaliation for plaintiff’s complaints to SCI about the teacher survey, and for

assisting FHS math teachers to write a letter to SCI alleging that they were pressured to teach

Algebra in Geometry courses. See Rebuttal to March 2017 Letter to File, Ex. TT 2-3.

               137.    On June 27, 2017, Principal Chin issued plaintiff a disciplinary Letter to

File for his failure to comply with the administration’s directive requiring teachers to either

create individualized academic intervention folders for failing students or document intervention

efforts in Skedula. See June 2017 Letter to File, Ex. UU.

               138.    The disciplinary letter described that plaintiff failed to produce an

academic folder when requested by Mr. Amaya, and opted to use Google Voice and other

methods of communication instead of entering required information for several students that

failed his class into Skedula. See June 2017 Letter to File, Ex. UU.

               139.    Plaintiff received a “Developing” Measure of Teacher Practice (“MOTP”)

rating, and an overall “Effective” Annual Professional Performance Review (“APPR”) rating for

the 2016-17 school year. See 2016-17 MOTP and APPR Ratings, Ex. VV.



                                                - 24 -
D.     SCI’s Investigation and Plaintiff’s § 3020-a Disciplinary Proceeding

               140.   On June 26, 2017, SCI issued a thirteen-page investigation report to

Chancellor Fariña that substantiated the allegations regarding plaintiff’s “Reply All” emails from

November of 2013 through May of 2017. See June 26, 2017 SCI Report, Ex. HH.

               141.   The SCI Report detailed the contents of plaintiff’s numerous “Reply All”

emails to approximately 200 FHS staff over the course of approximately four (4) years, written

requests from FHS Principals and staff members that repeatedly asked plaintiff to remove them

from his email chains, Chancellor Farina’s direct email to plaintiff that requested removal, as

well as plaintiff’s responses that he refused to stop sending “Reply All” emails. See June 26,

2017 SCI Report,Ex. HH at 4-7, 9-11.

               142.   The SCI Report also discussed SCI’s interviews with more than twelve

(12) complainants and recipients of plaintiff’s “Reply All” emails, as well as plaintiff himself.

See generally, June 26, 2017 SCI Report, Ex. HH.

               143.   SCI found that plaintiff explicitly refused to remove numerous individuals

from his mass emails, including: Principal Chin; Secretary Wright; Jaime Brown; April Volponi;

Virgen Claudio; and Vincent Tobia, after they requested to not be included. See June 26, 2017

SCI Report at 2, 4-5, 9-10, Ex. HH.

               144.   The SCI Report concluded that plaintiff “had clear notice from two

consecutive principals and several colleagues that his constant emails were harassing,” and that

plaintiff’s “message to teachers who politely ask him to stop sending emails clearly intimidated

others, who saw the futility of sending a similar request.” See June 26, 2017 SCI Report,Ex. HH

at 12-13.

               145.    The SCI Report further concluded that plaintiff’s claims that his “Reply

All” messages were pedagogically related was “disingenuous,” as “[plaintiff] used them to air

                                              - 25 -
personal grievances regarding DOE policies, administrators and his own personal matters.” See

June 26, 2017 SCI Report, Ex. HH at 13.

               146.    SCI recommended that DOE take disciplinary action against plaintiff,

including placing limitations on, or entirely disabling, plaintiff’s ability to use to the “Reply All”

function when responding to emails. See June 26, 2017 SCI Report,Ex. HH at 13.

               147.    On September 18, 2017, Principal Chin issued plaintiff a disciplinary

Letter to File for his inappropriate email use. See September 2017 Letter to File, Ex. WW.

               148.    The disciplinary letter recounted the findings of SCI’s investigation into

plaintiff’s emails, and concluded that plaintiff engaged in professional misconduct and

harassment “by sending emails to all staff and consistently replying to all despite being advised

to remove their names from the emails [plaintiff] sen[t].” See September 2017 Letter to File, Ex.

WW at 2.

               149.    The Letter to File concluded “you are hereby directed to refrain from

‘replying all’ to emails and are to refrain from including all staff in the emails you send.” The

letter advised plaintiff that his misconduct could lead to further disciplinary action, up to

termination. See September 2017 Letter to FileEx. WW.

               150.    On October 10, 2017, DOE referred disciplinary charges against plaintiff

pursuant to Education Law § 3020-a. See § 3020-a Notice and Charges, Ex. XX.

               151.    The charges alleged that during the 2015-16 and 2016-17 school years,

plaintiff engaged in “misconduct, harassment, insubordination, conduct unbecoming his position

and neglect of duty” during the February 15, 2017 PTA meeting; by continuously sending emails

to colleagues who asked to be removed; sending the December 1, 2016 email making fun of




                                                - 26 -
individual FHS staff members; and disregarding Principal Chin’s directive to stop sending

emails. See § 3020-a Notice and Charges, Ex. XX.

               152.   On October 16, 2017, DOE administratively removed plaintiff from his

teaching duties, with pay, pending the outcome of his § 3020-a proceeding. See Administrative

Reassignment Letters, Ex. YY.

               153.   Plaintiff was represented by private counsel in a 5-day evidentiary hearing

held before Hearing Officer Donald T. Kinsella (“Hearing Officer Kinsella”), pursuant to

Education Law § 3020-a, in June and July of 2018. See § 3020-a Opinion and Award, Ex. C at

1-2.

               154.   At this hearing, plaintiff was given the opportunity to present evidence,

produce witnesses and cross examine witnesses produced by the DOE. Id.

               155.   Plaintiff argued during the hearing that he received negative evaluations

and disciplinary letters at FHS in retaliation for expressing his discontent with Principal Chin’s

policies in meetings, emails, and SCI complaints. See § 3020-a Transcript, Ex. ZZ at 435. See

also Exhibits EE, FF, CCC, DDD, and EEE

               156.   SCI Supervising Investigator Andre Jenkins testified about SCI’s lengthy

and detailed investigation into plaintiff’s “Reply All” emails, which culminated in SCI

recommending that plaintiff be disciplined. See § 3020-a Opinion and Award, Ex. C, at 7.

               157.   A.P.s Patricia Cuti and Tiffany D’Alessio, Secretary Terri Wright, Vincent

Tobia and Keith Carvelas teachers testified about their complaints regarding plaintiff’s emails

and the difficulty they encountered in getting plaintiff to stop sending them. See § 3020-a

Opinion and Award at 7-14, Ex. C.




                                              - 27 -
               158.   Plaintiff presented his former UFT Representative, Ms. Giglio, and five

(5) other colleagues to testify on his behalf. See § 3020-a Opinion and Award at 14-20, Ex. 3.

               159.   On August 30, 2018, Hearing Officer Kinsella rendered a thirty-two (32)

page decision finding plaintiff guilty of conduct unbecoming of his position for sending

numerous “Reply-All” emails, particularly on December 1, 2016, to FHS staff and colleagues

who asked plaintiff to stop. See § 3020-a Opinion and Award at 23-30, Ex. C.

               160.   The Decision discussed the ample evidence of plaintiff’s misuse of the

DOE email system, noting that when Principals Brown, Chin, and OSI advised plaintiff that he

could use the “Reply-All” feature to respond to emails, plaintiff “drove a truck through that

opening.” See § 3020-a Opinion and Award at 25, Ex. C.

               161.   The Decision opined that “[b]eing a whistleblower, or exercising 1st

Amendment rights, does not allow a teacher to disrupt meetings with administrators by taking

over the agenda and doing all the talking,” and that plaintiff “knew that some people did not

want to hear from him long before any warning from investigators or discipline letters.” See §

3020-a Opinion and Award at 25-26, Ex. C.

               162.   The § 3020-a Decision did not find just cause for plaintiff’s termination,

and instead recommended the following penalty: (1) a $500 fine payable immediately; and (2)

mandatory completion of five (5) hours of professional development in workplace ethics and

civility in social media and email usage provided by the DOE. See § 3020-a Opinion and Award

at 30-32, Ex. C.

Dated:         New York, New York
               March 4, 2020




                                             - 28 -
                                 JAMES E. JOHNSON
                                 Corporation Counsel of the City of New York
                                 Attorney for Defendants
                                 100 Church Street, Room 2-318
                                 New York, New York 10007
                                 (212) 356-2078
                                 lminicuc@law.nyc.gov


                                 By:      /s/
                                          Lora Minicucci
                                          Assistant Corporation Counsel



Donna A. Canfield, Of Counsel.




                                 - 29 -
